Citation Nr: 1436964	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  03-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for residuals of a chest injury. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to July 1984, with subsequent service in the Army Reserve until 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002, June 2004, and December 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a decision in June 2007, the Board denied the claims of service connection for a right knee disability, residuals of a chest injury, and hypertension.  The Board also remanded the case to the RO for additional development of five additional issues.  The other issues are the subject of a separate decision by the Board. 

The Veteran appealed the Board's June 2007 decision, denying service connection for a right knee disability, residuals of a chest injury, and hypertension, to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in November 2009, the Court vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Court's decision. 

In September 2010, the Board remanded the case to the RO for additional development in accordance with the Court's Memorandum Decision of November 2009. 

In December 2011, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 






REMAND

In November 2010 and December 2010, VA examiners expressed the opinions that the current right knee disability, residuals of a chest injury, and hypertension were not related to an event, injury, or disease.  As the VA examiners failed to account for the Veteran's reports of symptomatology in and since service, the medical examinations are inadequate.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the appropriate VA examinations by VA examiners, who have not previously examined the Veteran, to determine: 

a).  Whether it is as least as likely as not (a 50 percent or greater probability) that the current right knee disabilities, a meniscal tear, patellar chondromalacia, and femorotibial degenerative changes by MRI in April 2010, are related to a right knee injury in basic training in 1982.

In formulating an opinion the VA examiner is asked to consider:

Whether the current right knee disabilities are consistent with the type of injury the Veteran described in service, namely, a right knee strain in basic training and then a reinjury during physical training in August 1982, considering accepted medical principles pertaining to the history, manifestation, clinical course, and character of the current right knee condition. 


And the Veteran is competent to describe a knee injury and a history of knee pain in service and since service.   

Also, the VA examiner is asked to consider that a right knee scar was noted on periodic Reserve physical examinations in August 1991, September 1996, and April 1998, and the diagnosis of tendonitis on a private record in December 2002, when the Veteran gave a 20-year history of a right knee condition. 

The Veteran's file must be available to the VA examiner for review. 

b).  Whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran has residuals of a chest injury related to a muscle strain in service in February 1983 and a bruised sternum after hitting a diving board in June 1983.

In formulating an opinion the VA examiner is asked to consider:

The Veteran is competent to describe a chest injury and a history of symptoms in service and since service.   

A diagnosis of muscle strain after complaints of chest pain with trouble breathing during service in February 1983; and a report of chest pains after running in April 1984; 


After service, a diagnosis of musculoskeletal chest pain in VA and private medical records from July 1988, when the Veteran described intermittent chest pain since 1983; VA chest X-rays in September 2007 indicating mild cardiomegaly; and a VA cardiology consult in April 2008 noting the Veteran's symptoms of palpitations and chest burning, which the Veteran indicated had not changed much since the 1980s; a VA physician acknowledging in July 2008 the Veteran's continued symptoms of palpitations and chest pain, which the physician felt was non-cardiac in origin. 

The Veteran's file must be available to the VA examiner for review. 

c).  Whether it is as least as likely as not (a 50 percent or greater probability) that the current hypertension is related to elevated blood pressure readings in service and headaches and nosebleeds in and since service.

In formulating an opinion the VA examiner is asked to consider:

The Veteran is competent to describe headaches and nosebleeds in and since service.  

The Veteran's file must be available to the VA examiner for review. 




2.  After the above development, adjudicate the claims. If any benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



